Exhibit 10.1

  

SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (this “Agreement”) is made and entered into as of
December 24, 2018 by and among (i) Success Green (International) Limited, a Hong
Kong corporation (the “Purchaser”), (ii) Advance Capital Investment Group Inc.,
a Vanuatu corporation (the “Company”), and (iii) Ho Chun Lung Terence, the sole
owner of the Company, an individual residing at Room 2305A, 23/F, World-Wide
House, 19 Des Voeux Road, Central, Hong Kong (the “Seller”). The Purchaser, the
Company and the Seller are sometimes referred to herein individually as a
“Party” and, collectively, as the “Parties”. Capitalized terms, unless otherwise
defined, shall have the meanings ascribed to such terms in Article XII hereof.

 

RECITALS:

 

WHEREAS, the Seller owns 100% of the equity interest in or of the Company;

 

WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, all of the issued and outstanding Equity Securities
in or of the Company for a nominal purchase price, subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the Parties agree as
follows:

 

ARTICLE I 
SHARE PURCHASE 

 

 1.1 Purchase and Sale of Shares. At the Closing and subject to and upon the
terms and conditions of this Agreement, the Seller shall sell, transfer, convey,
assign and deliver to the Purchaser, and the Purchaser shall purchase, acquire
and accept from the Seller, 100% of the issued and outstanding Equity Securities
of the Company (the “Company Shares”), free and clear of all Liens (other than
potential restrictions on resale under applicable securities Laws).

 

 1.2 Purchase Price. At the Closing and subject to and upon the terms and
conditions of this Agreement, in full payment for the Company Shares, the
aggregate purchase price of the Company Shares is $1.

 

1.3 Company Shareholder Consent. The Seller, as the sole shareholder of the
Company, hereby approves, authorizes and consents to the Company’s execution and
delivery of this Agreement and the Ancillary Documents to which it is or is
required to be a party or otherwise bound, the performance by the Company of its
obligations hereunder and thereunder and the consummation by the Company of the
transactions contemplated hereby and thereby. The Seller acknowledges and agrees
that the consents set forth herein are intended and shall constitute such
consent of the Seller as may be required (and shall, if applicable, operate as a
written shareholder resolution of the Company) pursuant to the Articles of
Organization of the Company, or any other agreement in respect of the Company to
which the Seller is a party and all applicable Laws.

 



1

 

 



ARTICLE II 
CLOSING 

 

 2.1 Closing. Subject to the satisfaction or waiver of the conditions set forth
in Article VIII, the consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Hunter Taubman
Fischer & Li LLC, 1450 Broadway, 26th Floor, New York, NY 10018, on the same
Business Day after all the closing conditions to this Agreement have been
satisfied or waived at 10:00 a.m. local time, or at such other date, time or
place as the Purchaser and the Company may agree (the date and time at which the
Closing is actually held being the “Closing Date”).

 

ARTICLE III 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 

 

 Except as set forth in the disclosure schedules delivered by the Purchaser to
the Company on the date hereof (the “Purchaser Disclosure Schedules”), the
Section numbers of which are numbered to correspond to the Section numbers of
this Agreement to which they refer, the Purchaser represents and warrants to the
Company, as follows:

 

 3.1 Due Organization and Good Standing. The Purchaser is a corporation duly
incorporated, validly existing and in good standing under the Laws of Hong Kong.
The Purchaser has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as now being conducted.

 

 3.2 Authorization; Binding Agreement. Upon the approval of its Board of
Directors, the Purchaser will have all requisite corporate power and authority
to execute and deliver this Agreement and each Ancillary Document to which it is
a party, to perform the Purchaser’s obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby.

 

3.3 Governmental Approvals. No Consent of or with any Governmental Authority, on
the part of the Purchaser is required to be obtained or made in connection with
the execution, delivery or performance by the Purchaser of this Agreement and
each Ancillary Document to which it is a party or the consummation by the
Purchaser of the transactions contemplated hereby and thereby, other than (a)
such filings as may be required in any jurisdiction where the Purchaser is
qualified or authorized to conduct business as a foreign corporation in order to
maintain such qualification or authorization, (b) such filings as contemplated
by this Agreement, (c) applicable requirements, if any, of the Securities Act,
the Exchange Act, and/ or any state “blue sky” securities Laws, and the rules
and regulations thereunder, and (d) where the failure to obtain or make such
Consents or to make such filings or notifications, would not reasonably be
expected to have a Material Adverse Effect on the Purchaser.



2

 

 

 3.4 Non-Contravention. The execution and delivery by the Purchaser of this
Agreement and each Ancillary Document to which it is a party, the consummation
by the Purchaser of the transactions contemplated hereby and thereby, and
compliance by the Purchaser with any of the provisions hereof and thereof, will
not (a) conflict with or violate any provision of the Purchaser’s Organizational
Documents, or (b) subject to obtaining the Consents from Governmental
Authorities referred to in Section 3.3 hereof, and any condition precedent to
such Consent or waiver having been satisfied, conflict with or violate any Law,
Order or Consent applicable to the Purchaser or any of its properties or assets.

 

 3.5 [INTENTIONALLY OMITTED.]

 

 3.6 [INTENTIONALLY OMITTED.]

 

3.7 [INTENTIONALLY OMITTED.]

 

 3.8 Compliance with Laws. The Purchaser is, and has since January 1, 2016,
been, in compliance with all Laws applicable to it and the conduct of its
business except for such noncompliance which would not reasonably be expected to
have a Material Adverse Effect on the Purchaser.

 

 3.9 Actions; Orders; Permits. There is no pending or, to the Knowledge of the
Purchaser, threatened Action to which the Purchaser is subject which would
reasonably be expected to have a Material Adverse Effect on the Purchaser. The
Purchaser is not subject to any material Orders of any Governmental Authority,
nor are any such Orders pending. The Purchaser holds all Permits necessary to
lawfully conduct its business as presently conducted, and to own, lease and
operate its assets and properties, all of which are in full force and effect,
except where the failure to hold such Permit or for such Permit to be in full
force and effect would not reasonably be expected to have a Material Adverse
Effect on the Purchaser.

 

3.10 Taxes and Returns. Schedule 3.10(a) sets forth each jurisdiction where the
Purchaser files or is required to file a Tax Return. There are no audits,
examinations, investigations or other proceedings pending against the Purchaser
in respect of any Tax, and the Purchaser has not been notified in writing of any
proposed Tax claims or assessments against the Purchaser (other than, in each
case, claims or assessments that have been resolved or for which adequate
reserves in the Purchaser Financials have been established in accordance with
GAAP or are immaterial in amount).

 

3.13  Material Contracts. Except as set forth in the Schedule 3.13, other than
this Agreement or the Ancillary Documents, there are no Contracts to which the
Purchaser is a party or by which any of its properties or assets may be bound,
subject or affected, which prohibits, prevents, restricts or impairs in any
material respect any business practice of the Purchaser as its business as is
currently conducted, any acquisition of material property by the Purchaser, or
restricts in any material respect the ability of the Purchaser from engaging in
business as currently conducted by it or from competing with any other Person
(each, a “Purchaser Material Contract”).

 



3

 



 

 3.14 [INTENTIONALLY OMITTED.].

 

 3.15  Investment Company Act. The Purchaser is not an “investment company” or a
Person directly or indirectly “controlled” by or acting on behalf of an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

 

 3.16  Finders and Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission from the Purchaser, the
Company or any of their respective Affiliates in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Purchaser.

 

ARTICLE IV 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 

 

 Except as set forth in the disclosure schedules delivered by the Company to the
Purchaser on the date hereof (the “Company Disclosure Schedules”), the Section
numbers of which are numbered to correspond to the Section numbers of this
Agreement to which they refer, the Company hereby represents and warrants to the
Purchaser as follows:

 

4.1 Due Organization and Good Standing. The Company is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the Republic of Vanuatu and has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now being conducted.
The Company has no Subsidiaries. The Company is duly qualified or licensed and
in good standing in the jurisdiction in which it is incorporated or registered
and in each other jurisdiction where it does business or operates to the extent
that the character of the property owned, or leased or operated by it or the
nature of the business conducted by it makes such qualification or licensing
necessary.  The Company has provided to the Purchaser accurate and complete
copies of its Organizational Documents, as amended to date and as currently in
effect. The Company is not in violation of any provision of its Organizational
Documents.

 

 4.2 Authorization; Binding Agreement. The Company has all requisite corporate
power and authority to execute and deliver this Agreement and each Ancillary
Document to which it is or is required to be a party, to perform the Company’s
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and each Ancillary Document to which the Company is or is required to be a party
and the consummation of the transactions contemplated hereby and thereby, (a)
have been duly and validly authorized by the Company’s board of directors and
the Company’s sole shareholder to the extent required by the Company’s
Organizational Documents, the laws of the state of California, any other
applicable Law or any Contract to which the Company or its sole shareholder is a
party or by which it or its securities are bound and (b) no other proceedings on
the part of the Company are necessary to authorize the execution and delivery of
this Agreement and each Ancillary Document to which it is a party or to
consummate the transactions contemplated hereby and thereby. This Agreement has
been, and each Ancillary Document to which the Company is or is required to be a
party shall be when delivered, duly and validly executed and delivered by the
Company and assuming the due authorization, execution and delivery of this
Agreement and any such Ancillary Document by the other parties hereto and
thereto, constitutes, or when delivered shall constitute, the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to the Enforceability Exceptions.

 



4

 



 

4.3 Capitalization.

 

(a) Prior to giving effect to the transactions contemplated by this Agreement,
the Seller is the sole shareholder of the Company and the sole legal and
beneficial owner of 100% of the issued and outstanding Equity Interests in or of
the Company, all of which shares and other equity interests are owned free and
clear of any Liens. The Company Shares to be delivered by the Seller to the
Purchaser at the Closing constitute 100% of the issued and outstanding Equity
Interests in or of the Company. All of the outstanding Equity Interests in or of
the Company have been duly authorized, are fully paid and non-assessable and are
not in violation of any Option or any similar right under any provision of the
Laws of the state of California, any other applicable Law, the Company’s
Organizational Documents or any Contract to which the Company is a party or by
which it or its Equity Securities are bound. The Company holds no shares or
other Equity Securities in or of the Company in its treasury. None of the
outstanding Equity Securities in or of the Company were issued in violation of
any applicable securities Laws.

 

(b) There are no Options or other rights to subscribe for or purchase any Equity
Securities in or of the Company or securities convertible into or exchangeable
for, or that otherwise confer on the holder any right to acquire any Equity
Securities in or of the Company, nor are there any Contracts, commitments,
arrangements or restrictions to which the Company or its sole shareholder is a
party or bound relating to any Equity Securities of the Company, whether or not
outstanding. There are no outstanding or authorized equity appreciation, phantom
equity or similar rights with respect to the Company. There are no voting
trusts, proxies, shareholder agreements or any other agreements or
understandings with respect to the voting of the Company’s Equity Securities.
There are no outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any shares or other Equity Securities in or of the
Company, nor has the Company granted any registration rights to any Person with
respect to the Company’s Equity Securities. All of the Company’s securities have
been granted, offered, sold and issued in compliance with all applicable
securities Laws. As a result of the consummation of the transactions
contemplated by this Agreement, no Equity Securities in or of the Company are
issuable and no rights in connection with any interests, warrants, rights,
options or other securities of the Company accelerate or otherwise become
triggered (whether as to vesting, exercisability, convertibility or otherwise).

 

(c) Since January 1, 2015, the Company has not declared or paid any distribution
or dividend in respect of its shares or other Equity Securities and has not
repurchased, redeemed or otherwise acquired Equity Securities in or of the
Company, and the board of directors of the Company has not authorized any of the
foregoing.



5

 



 

4.4 Subsidiaries. Except as listed in Schedule 4.4, the Company has no other
Subsidiaries. The Company does not own or have any rights to acquire, directly
or indirectly, any shares or other Equity Securities of any Person. The Company
is not a participant in any joint venture, partnership or similar arrangement.
There are no outstanding material contractual obligations of the Company to
provide funds to, or make any investment (in the form of a loan, capital
contribution or otherwise) in, any other Person.

 

4.5 Governmental Approvals. No Consent of or with any Governmental Authority on
the part of the Company is required to be obtained or made in connection with
the execution, delivery or performance by the Company of this Agreement or any
Ancillary Documents to which it is a party or the consummation by the Company of
the transactions contemplated hereby or thereby other than such filings as
contemplated by this Agreement.

 

4.6 Non-Contravention. The execution and delivery by the Company of this
Agreement and each Ancillary Document and the consummation by the Company of the
transactions contemplated hereby and thereby and compliance by the Company with
any of the provisions hereof and thereof, will not (a) conflict with or violate
any provision of the Company’s Organizational Documents, (b) conflict with or
violate any Law, Order or Consent applicable to the Company or any of its
properties or assets, or (c) (i) violate, conflict with or result in a breach
of, (ii) constitute a default (or an event which, with notice or lapse of time
or both, would constitute a default) under, (iii) result in the termination,
withdrawal, suspension, cancellation or modification of, (iv) accelerate the
performance required by the Company under, (v) result in a right of termination
or acceleration under, (vi) give rise to any obligation to make payments or
provide compensation under, (vii) result in the creation of any Lien upon any of
the properties or assets of the Company under, (viii) give rise to any
obligation to obtain any third party consent or provide any notice to any Person
or (ix) give any Person the right to declare a default, exercise any remedy,
claim a rebate, chargeback, penalty or change in delivery schedule, accelerate
the maturity or performance, cancel, terminate or modify any right, benefit,
obligation or other term under, any of the terms, conditions or provisions of,
any Company Material Contract.

 

4.7 [INTENTIONALLY OMITTED]

 

4.8 Absence of Certain Changes. Since January 1, 2018, the Company has (a)
conducted its business only in the ordinary course of business consistent with
past practice, (b) not been subject to a Material Adverse Effect and (c) has not
taken any action or committed or agreed to take any action that would be
prohibited by Section 6.2(b) if such action were taken on or after the date
hereof without the consent of the Purchaser.

 

4.9 Compliance with Laws. The Company is not and has not been in material
conflict or non-compliance with, or in material default or violation of, nor has
the Company received, since January 1, 2012, any written or, to the Knowledge of
the Company, oral notice of any material conflict or non-compliance with, or
material default or violation of, any applicable Laws by which it or any of its
properties, assets, employees, business or operations are or were bound or
affected.

 

4.10 Company Permits. The Company (and its employees who are legally required to
be licensed by a Governmental Authority in order to perform his or her duties
with respect to his or her employment with the Company, if any), holds all
Permits necessary to lawfully conduct in all material respects its business as
presently conducted and as currently contemplated to be conducted, and to own,
lease and operate its assets and properties (collectively, the
“Company Permits”). The Company has made available to the Purchaser true,
correct and complete copies of all Company Permits. All of the Company Permits
are in full force and effect, and no suspension or cancellation of any of the
Company Permits is pending or, to the Company’s Knowledge, threatened. The
Company is not in violation of the terms of any Company Permit.



6

 



 

4.11 Litigation. There is no (a) Action of any nature pending or, to the
Company’s Knowledge, threatened, nor is there any reasonable basis for any
Action to be made, or (b) Order pending now or rendered by a Governmental
Authority since January 1, 2015, in either case of (a) or (b) by or against the
Company, its sole shareholder, or its current or former directors or officers.
Since January 1, 2015, none of the sole shareholder, current or former officers,
senior management or directors of the Company have been charged with, indicted
for, arrested for, or convicted of any felony or any crime involving fraud.

 

4.12 Material Contracts.

 

(a) Schedule 4.12(a) sets forth a true, correct and complete list of, and the
Company has made available to the Purchaser (including written summaries of oral
Contracts), true, correct and complete copies of, each Contract to which the
Company is a party or by which the Company, or any of its properties or assets
are bound or affected (each contract required to be set forth on Schedule
4.12(a), a “Company Material Contract”) that:

 

(i) contains covenants that limit the ability of the Company (A) to compete in
any line of business or with any Person or in any geographic area or to sell, or
provide any service or product or solicit any Person, including any
non-competition covenants, employee and customer non-solicit covenants,
exclusivity restrictions, rights of first refusal or most-favored pricing
clauses or (B) to purchase or acquire an interest in any other Person;

 

(ii) involves any joint venture, profit-sharing, partnership, limited liability
company or other similar agreement or arrangement relating to the formation,
creation, operation, management or control of any partnership or joint venture;

 

(iii) involves any exchange traded, over the counter or other swap, cap, floor,
collar, futures contract, forward contract, option or other derivative financial
instrument or Contract, based on any commodity, security, instrument, asset,
rate or index of any kind or nature whatsoever, whether tangible or intangible,
including currencies, interest rates, foreign currency and indices;

 

(iv) evidences Indebtedness (whether incurred, assumed, guaranteed or secured by
any asset) of the Company having an outstanding principal amount in excess of
$10,000;

 



7

 



 

(v) involves the acquisition or disposition, directly or indirectly (by merger
or otherwise), of assets with an aggregate value in excess of $10,000 in any
instance or in the aggregate, or shares or other Equity Securities in or of
another Person;

 

(vi)  relates to any merger, consolidation or other business combination with
any other Person or the acquisition or disposition of any other entity or its
business or material assets or the sale of the Company, all or any portion of
its business or assets;

 

(vii)    by its terms, individually or with all related Contracts, calls for
aggregate payments or receipts by the Company under such Contract or Contracts
of more than $10,000 in any instance or in the aggregate;

 

(viii)   obligates the Company to provide continuing indemnification or a
guarantee of obligations of a third party after the date hereof in excess of
$10,000 in any instance or in the aggregate;

 

(ix) is between the Company and any Top Customer or Top Supplier (other than in
the ordinary course of business);

 

(x) is between the Company and any directors, officers or employees of the
Company (other than at-will employment arrangements with employees entered into
in the ordinary course of business consistent with past practice), including all
non-competition, severance and indemnification agreements, or any Related
Person;

 

(xi) obligates the Company to make any capital commitment or expenditure in
excess of $10,000 (including pursuant to any joint venture) in any instance or
in the aggregate;

 

(xii) relates to a material settlement entered into within three years prior to
the date of this Agreement or under which the Company has outstanding
obligations (other than customary confidentiality obligations);

 

(xiii) provides another Person with a power of attorney;

 

(xiv) relates to the development, ownership, licensing or use of any
Intellectual Property by, to or from the Company; or

 

(xv) is otherwise material to the Company and not described in clauses (i)
through (xiv) above.

 

(b) With respect to each Company Material Contract: (i) such Company Material
Contract is valid and binding and enforceable in all respects against the
Company party thereto and each other party thereto, and is in full force and
effect; (ii) neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement will affect the validity or
enforceability of any Company Material Contract; (iii) the Company is not in
breach or default in any respect, and no event has occurred that with the
passage of time or giving of notice or both would constitute a breach or default
by the Company, or permit termination or acceleration by the other party
thereto, under such Company Material Contract; (iv) no other party to such
Company Material Contract is in breach or default in any respect, and no event
has occurred that with the passage of time or giving of notice or both would
constitute such a breach or default by such other party, or permit termination
or acceleration by the Company, under such Company Material Contract; (v) the
Company has not received written or, to the Knowledge of the Company, oral
notice of an intention by any party to any such Company Material Contract that
provides for a continuing obligation by any party thereto to terminate such
Company Material Contract or amend the terms thereof, other than modifications
in the ordinary course of business that do not adversely affect the Company; and
(vi) the Company has not waived any rights under any such Company Material
Contract.

  

8

 



 

4.13 Intellectual Property. The Company does not own or hold any Intellectual
Property.

 

4.14 Taxes and Returns.

 

(a) The Company has or will have timely filed, or caused to be timely filed, all
Tax Returns and reports required to be filed by it (taking into account all
available extensions), which Tax Returns are true, accurate, correct and
complete in all material respects, and has paid, collected or withheld, or
caused to be paid, collected or withheld, all Taxes required to be paid,
collected or withheld, other than such Taxes for which adequate reserves in the
Company Financials have been established in accordance with GAAP. Schedule
4.14(a) sets forth each jurisdiction in which the Company files or is required
to file a Tax Return. The Company has complied with all applicable Laws relating
to Tax.

 

(b) There is no current pending or, to the Knowledge of the Company, threatened
Action against the Company by a Governmental Authority in a jurisdiction where
the Company does not file Tax Returns that it is or may be subject to taxation
by that jurisdiction.

 

(c) The Company is not being audited by any Tax authority, nor has it been
notified in writing or, to the Knowledge of the Company, orally by any Tax
authority that any such audit is contemplated or pending. There are no claims,
assessments, audits, examinations, investigations or other Actions pending
against the Company in respect of any Tax, and the Company has not been notified
in writing of any proposed Tax claims or assessments against it (other than, in
each case, claims or assessments for which adequate reserves in the Company
Financials have been established).

 

(d) There are no Liens with respect to any Taxes upon any of the Company’s
assets, other than Permitted Liens.

 

(e) The Company has collected or withheld all Taxes currently required to be
collected or withheld by it, and all such Taxes have been paid to the
appropriate Governmental Authorities or set aside in appropriate accounts for
future payment when due.

 



9

 



 

(f) The Company has no outstanding waivers or extensions of any applicable
statute of limitations to assess any amount of Taxes. There are no outstanding
requests by the Company for any extension of time within which to file any Tax
Return or within which to pay any Taxes shown to be due on any Tax Return.

 

(g) The Company has not made any change in accounting method or received a
ruling from, or signed an agreement with, any taxing authority that would
reasonably be expected to have a material impact on its Taxes following the
Closing.

 

(h) The Company has no Liability for the Taxes of another Person (other than
another Target Company) (i) under any applicable Tax Law, (ii) as a transferee
or successor, or (iii) by contract, indemnity or otherwise. The Company is
neither a party to, nor bound by, any Tax indemnity agreement, Tax sharing
agreement or Tax allocation agreement or similar agreement, arrangement or
practice with respect to Taxes (including advance pricing agreement, closing
agreement or other agreement relating to Taxes with any Governmental Authority)
that will be binding on the Company with respect to any period following the
Closing Date.

 

(i) The Company has not requested, nor is it the subject of or bound by, any
private letter ruling, technical advice memorandum, closing agreement or similar
ruling, memorandum or agreement with any Governmental Authority with respect to
any Taxes, nor is any such request outstanding.

 

4.15 Real Property.

 

Schedule 4.15(a) sets forth the address of each Leased Real Property and a true
and complete list of all Leases. The Seller has delivered to Purchaser a true
and complete copy of each such Lease, and in the case of any oral Lease, a
written summary of the material terms of such Lease. Except as disclosed on
Schedule 4.15 (b), with respect to each Lease: (i) the Company has not
subleased, licensed or otherwise granted any right to use or occupy the Leased
Real Property under any Lease or any portion thereof, (ii) such Lease is legal,
valid, binding, enforceable and in full force and effect, (iii) the possession
and quiet enjoyment by the Company of the Leased Real Property under such Lease
has not been disturbed and there are no disputes with respect to such Lease,
(iv) no party to such Lease is in breach or default under such Lease and no
event has occurred or circumstance exists which, with the delivery of notice,
the passage of time or both, would constitute such a breach or default, or
permit the termination, modification or acceleration of rent under such Lease,
(v) no security deposit or portion thereof deposited with respect to such Lease
has been applied in respect of a breach or default under such Lease which has
not been redeposited in full, (vi) the Company does not and will not owe any
brokerage commissions or finder’s fees with respect to such Lease; (vii) the
other party to such Lease is not an Affiliate of, and otherwise does not have
any economic interest in, the Company, (viii) the Company has not collaterally
assigned or granted any other security interest in such Lease or any interest
therein and (ix) there are no liens on the estate or interest created by such
Lease.

 

The Leased Real Property identified in Schedule 4.15(a) (the “Real Property”)
comprise all of the real property used or intended to be used in, or otherwise
related to, the business of the Company.

 



10

 

 

All buildings, structures, improvements, fixtures, building systems and
equipment, and all components thereof, included in the Real Property (the
“Improvements”) are in good condition and repair and sufficient for the
operation of the business of the Company. There are no structural deficiencies
or latent defects affecting any of the Improvements and there are no facts or
conditions affecting any of the Improvements which would, individually or in the
aggregate, interfere in any material respect with the use or occupancy of the
Improvements or any portion thereof in the operation of the business of the
Company.

 

There is no condemnation, expropriation or other Action in eminent domain, or of
any kind, pending or, to Seller’s Knowledge, threatened, affecting any Real
Property or Improvements or any portion thereof or interest therein.

 

4.16 Personal Property. Each item of Personal Property which is currently owned,
used or leased by the Company with a book value or fair market value of greater
than [$5,000] is set forth on Schedule 4.16, along with, to the extent
applicable, a list of lease agreements and lease guarantees related thereto,
including all amendments, terminations and modifications thereof or waivers
thereto (“Company Personal Property Leases”). All such items of Personal
Property are in good operating condition and repair (reasonable wear and tear
excepted), and are suitable for their intended use in the business of the
Company. The Company has provided to the Purchaser a true and complete copy of
each of the Company Personal Property Leases, and in the case of any oral
Company Personal Property Lease, a written summary of the material terms of such
Company Personal Property Lease. The Company Personal Property Leases are valid,
binding and enforceable in accordance with their terms and are in full force and
effect. To the Knowledge of the Company, no event has occurred which (whether
with or without notice, lapse of time or both or the happening or occurrence of
any other event) would constitute a default on the part of the Company or any
other party under any of the Company Personal Property Leases, and the Company
has not received notice of any such condition.

 

4.17 Title to and Sufficiency of Assets. The Company has good and marketable
title to, or a valid leasehold interest in or right to use, all of its assets,
free and clear of all Liens other than (a) Permitted Liens and (b) the rights of
lessors under leasehold interests. The assets (including Intellectual Property
rights and contractual rights) of the Company constitute all of the assets,
rights and properties that are used in the operation of the business of the
Company as it is now conducted and presently proposed to be conducted, and taken
together, are adequate and sufficient for the operation of the business of the
Company as currently conducted and as presently proposed to be conducted.

 

4.18 Employee Matters.

 

(a) The Company has never had, and does not currently have, any employees. There
are no Actions pending or, to the Knowledge of the Company, threatened against
the Company brought by or on behalf of any applicant for employment, any former
employee, any Person alleging to be a current or former employee, or any
Governmental Authority, relating to any such Law or regulation, or alleging
breach of any express or implied contract of employment, wrongful termination of
employment, or alleging any other discriminatory, wrongful or tortious conduct
in connection with any employment relationship.



  

(b) Except as set forth on Schedule 4.18(b), there are no independent
contractors (including consultants) currently engaged by the Company. Schedule
4.18(b) sets forth all independent contractors of the Company, along with the
position, a description of responsibilities, date of retention and rate of
remuneration, most recent increase (or decrease) in remuneration and amount
thereof, for each such Person. Except as set forth in Schedule 4.18(b), each
such independent contractor is a party to a written Contract with the Company
and each such independent contractor has entered into customary covenants
regarding confidentiality, non-competition and assignment of inventions and
copyrights in such Person’s agreement with the Company, a copy of which has been
provided to the Purchaser by the Company. For the purposes of applicable Law,
including the Code, all independent contractors who are currently, or within the
last six years have been, engaged by the Company are bona fide independent
contractors and not employees of a Target Company. Each independent contractor
is terminable on fewer than 30 days’ notice, without any obligation of the
Company to pay severance or a termination fee.

 



11

 



 

4.19 Benefit Plans.

 

(a) The Company does not maintain or contribute to (nor does it have any
obligation to maintain or contribute to), and the Company has never maintained
or contributed to, any Foreign Plan or any “employee benefit plan” (as defined
in Section 3(3) of ERISA).

 

(b) The consummation of the transactions contemplated by this Agreement and the
Ancillary Documents will not accelerate the time of payment or vesting, or
increase the amount of any compensation due, or in respect of, any individual.

 

4.20 [INTENTIONALLY OMITTED]

 

4.21 Transactions with Related Persons. Except as set forth in Schedule 4.21,
Except as set forth in Schedule 4.21, the Company has no outstanding Contract or
other arrangement or commitment with any of its Affiliates, nor any officer,
director, manager, employee, trustee or beneficiary of the Company or any of its
Affiliates, nor any immediate family member of any of the foregoing (whether
directly or indirectly through an Affiliate of such Person) (each of the
foregoing, a “Related Person”), and no Related Person owns any real property or
Personal Property, or right, tangible or intangible (including Intellectual
Property) which is used in the business of the Company. Schedule
4.21 specifically identifies all Contracts, arrangements or commitments subject
to this Section 4.21 that cannot be terminated upon sixty days’ notice by the
Company without cost or penalty.

 

4.22 Insurance.

 

(a) Schedule 4.22(a) lists all insurance policies (by policy number, insurer,
coverage period, coverage amount, annual premium and type of policy) held by the
Company relating to its business, properties, assets, directors, officers and
employees, copies of which have been provided to the Purchaser. All premiums due
and payable under all such insurance policies have been timely paid and the
Company is otherwise in material compliance with the terms of such insurance
policies. All such insurance policies are in full force and effect, and to the
Knowledge of the Company, there is no threatened termination of, or material
premium increase with respect to, any of such insurance policies.

 

 (b) Schedule 4.22(b) identifies each individual insurance claim in excess of
$15,000 made by the Company since January 1, 2015. The Company has reported to
its insurers all claims and pending circumstances that would reasonably be
expected to result in a claim that could be covered by any such insurance
policies, except where such failure to report such a claim would not be
reasonably likely to be material to the Company. The Company has never made any
claim against an insurance policy as to which the insurer is denying coverage.

 



12

 

 

4.23 [INTENTIONALLY OMITTED]

 

4.24 Books and Records. All of the financial books and records of the Company
are complete and accurate in all material respects and have been maintained in
the ordinary course consistent with past practice and in accordance with
applicable Laws.

 

4.25 Accounts Receivable. All accounts, notes and other receivables, whether or
not accrued, and whether or not billed, of the Company (the “Accounts
Receivable”) arose from sales actually made or services actually performed and
represent valid obligations to the Company. None of the Accounts Receivable are,
to the Knowledge of the Company, subject to any right of recourse, defense,
deduction, return of goods, counterclaim, offset, or set off on the part of the
obligor in excess of any amounts reserved therefor on the Company Financials.
All of the Accounts Receivable are, to the Knowledge of the Company, fully
collectible according to their terms in amounts not less than the aggregate
amounts thereof carried on the books of the Company (net of reserves) within
ninety days.

 

4.26 Certain Business Practices.

 

(a) Neither the Company, nor any of its Representatives, has (i) used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity, (ii) made any unlawful payment to foreign or
domestic government officials or employees, to foreign or domestic political
parties or campaigns or violated any provision of the Foreign Corrupt Practices
Act of 1977 or (iii) made any other unlawful payment. Neither the Company, nor
any of its Representatives has directly or indirectly, given or agreed to give
any gift or similar benefit in any material amount to any customer, supplier,
governmental employee or other Person who is or may be in a position to help or
hinder any the Company or assist the Company in connection with any actual or
proposed transaction.

 

(b) The operations of the Company are and have been conducted at all times in
compliance with laundering statutes in all applicable jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Authority, and
no Action involving the Company with respect to the any of the foregoing is
pending or, to the Knowledge of the Company, threatened.

 

(c) Neither the Company nor any of its directors or officers, or, to the
Knowledge of the Company, any of its Representatives is currently identified on
the specially designated nationals or other blocked person list or otherwise
currently subject to any U.S. sanctions administered by OFAC, and the Company
has not, directly or indirectly, used any funds, or loaned, contributed or
otherwise made available such funds to any Subsidiary, joint venture partner or
other Person, in connection with any sales or operations in Cuba, Iran, Syria,
Sudan, Myanmar or any other country sanctioned by OFAC or for the purpose of
financing the activities of any Person currently subject to, or otherwise in
violation of, any U.S. sanctions administered by OFAC in the last five fiscal
years.



 

13

 

 

4.27 Investment Company Act. The Company is not an “investment company” or a
Person directly or indirectly “controlled” by or acting on behalf of an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

 

4.28 Finders and Investment Bankers. The Company has not incurred and will not
incur any Liability for any brokerage, finder’s fee or other fee or commission
in connection with the transactions contemplated hereby.

 

4.29 Independent Investigation. The Company has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Purchaser, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Purchaser for such purpose. The Company acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Purchaser
set forth in Article III (including the related portions of the Purchaser
Disclosure Schedules and any Supplemental Disclosure Schedules provided by the
Purchaser); and (b) neither the Purchaser nor any of its Representatives have
made any representation or warranty as to the Purchaser or this Agreement,
except as expressly set forth in Article III (including the related portions of
the Purchaser Disclosure Schedules and Supplemental Disclosure Schedules
provided by the Purchaser).

 

4.30 Information Supplied. None of the information supplied or to be supplied by
the Company expressly for inclusion or incorporation by reference: (a) in any
Current Report on Form 8-K, and any exhibits thereto or any other report, form,
registration or other filing made with any Governmental Authority with respect
to the transactions contemplated by this Agreement or any Ancillary Documents or
(b) in the mailings or other distributions to the Purchaser’s shareholders
and/or prospective investors with respect to the consummation of the
transactions contemplated by this Agreement or in any amendment to any of
documents identified in (a) through (b), will, when filed, made available,
mailed or distributed, as the case may be, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading. None of the information
supplied or to be supplied by the Company expressly for inclusion or
incorporation by reference in any of the Signing Press Release, the Signing
Filing, the Closing Filing and the Closing Press Release will, when filed or
distributed, as applicable, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. Notwithstanding the foregoing, the Company makes
no representation, warranty or covenant with respect to any information supplied
by or on behalf of the Purchaser or its Affiliates.

  

14

 



 

4.31 Disclosure. No representations or warranties by the Company in this
Agreement (including the disclosure schedules hereto) or the Ancillary
Documents, (a) contains or will contain any untrue statement of a material fact,
or (b) omits or will omit to state, when read in conjunction with all of the
information contained in this Agreement, the disclosure schedules hereto and the
Ancillary Documents, any fact necessary to make the statements or facts
contained therein not materially misleading.

 

ARTICLE V 
REPRESENTATIONS AND WARRANTIES OF THE SELLER 

 

Except as set forth in the Company Disclosure Schedules or in the schedules
delivered by the Seller to the Purchaser on the date hereof, the Section numbers
of which are numbered to correspond to the Section numbers of this Agreement to
which they refer, the Seller hereby jointly and severally represent and warrant
to the Purchaser as follows:

 

5.1 [INTENTIONALLY OMITTED]

 

5.2 Authorization; Binding Agreement. The Seller has all requisite power,
authority and legal right and capacity to execute and deliver this Agreement and
each Ancillary Document to which it is a party, to perform the Seller’s
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. This Agreement has been, and each Ancillary
Document to which the Seller is or is required to be a party shall be when
delivered, duly and validly executed and delivered by the Seller and assuming
the due authorization, execution and delivery of this Agreement and any such
Ancillary Document by the other parties hereto and thereto, constitutes, or when
delivered shall constitute, the legal, valid and binding obligation of the
Seller, enforceable against the Seller in accordance with its terms.

 

5.3 Ownership. Seller is the sole shareholder of the Company and directly owns
good, valid and marketable title to the Company Shares, free and clear of any
and all Liens. The Company Shares constitute 100% of the Equity Securities in
the Company. The Company Shares are not evidenced by any certificates. The
Company has no operating agreement or limited liability company agreement. There
are no Options, proxies, agreements or understandings, to which the Seller is a
party or by which the Seller is bound, with respect to the voting or transfer of
any of the Company Shares other than this Agreement. Upon delivery of the
Company Shares to the Purchaser on the Closing Date in accordance with this
Agreement, the entire legal and beneficial interest in the Company Shares and
good, valid and marketable title to the Company Shares, free and clear of all
Liens, will pass to the Purchaser.

 

5.4 Governmental Approvals. No Consent of or with any Governmental Authority on
the part of the Seller is required to be obtained or made in connection with the
execution, delivery or performance by the Seller of this Agreement or any
Ancillary Documents or the consummation by the Seller of the transactions
contemplated hereby or thereby other than such filings as expressly contemplated
by this Agreement.

 



15

 



 

5.5 Non-Contravention. The execution and delivery by the Seller of this
Agreement and each Ancillary Document to which it is a party or otherwise bound,
and the consummation by the Seller of the transactions contemplated hereby and
thereby, and compliance by the Seller with any of the provisions hereof and
thereof, will not (a) conflict with or violate any Law, Order or Consent
applicable to the Seller or any of its properties or assets or (b) (i) violate,
conflict with or result in a breach of, (ii) constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
(iii) result in the termination, withdrawal, suspension, cancellation or
modification of, (iv) accelerate the performance required by the Seller under,
(v) result in a right of termination or acceleration under, (vi) give rise to
any obligation to make payments or provide compensation under, (vii) result in
the creation of any Lien upon any of the properties or assets of the Seller
under, (viii) give rise to any obligation to obtain any third party consent or
provide any notice to any Person or (ix) give any Person the right to declare a
default, exercise any remedy, claim a rebate, chargeback, penalty or change in
delivery schedule, accelerate the maturity or performance, cancel, terminate or
modify any right, benefit, obligation or other term under, any of the terms,
conditions or provisions of, any Contract to which the Seller is a party or the
Seller or its properties or assets are otherwise bound.

 

5.6 No Litigation. There is no Action pending or, to the Knowledge of the
Seller, threatened, nor any Order is outstanding, against or involving the
Seller or any of its directors, managers, properties, assets or businesses,
whether at law or in equity, before or by any Governmental Authority.

 

5.7 [INTENTIONALLY OMITTED]

 

5.8 Finders and Investment Bankers. Neither the Seller, nor any of its
Representatives, has employed any broker, finder or investment banker or
incurred any liability for any brokerage fees, commissions, finders’ fees or
similar fees in connection with the transactions contemplated by this Agreement.

 

5.9 Independent Investigation. The Seller has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Purchaser, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Purchaser for such purpose. The Seller acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Purchaser
set forth in Article III (including the related portions of the Purchaser
Disclosure Schedules and any Supplemental Disclosure Schedules provided by the
Purchaser); and (b) neither the Purchaser nor any of its Representatives have
made any representation or warranty as to the Purchaser or this Agreement,
except as expressly set forth in Article III (including the related portions of
the Purchaser Disclosure Schedules and Supplemental Disclosure Schedules
provided by the Purchaser).

  

16

 



 

5.10 Information Supplied. None of the information supplied or to be supplied by
the Seller expressly for inclusion or incorporation by reference: (a) in any
report, form, registration or other filing made with any Governmental Authority
with respect to the transactions contemplated by this Agreement or any Ancillary
Documents or (b) in the mailings or other distributions to the Purchaser’s
shareholders and/or prospective investors with respect to the consummation of
the transactions contemplated by this Agreement or in any amendment to any of
documents identified in (a) through (b), will, when filed, made available,
mailed or distributed, as the case may be, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading. None of the information
supplied or to be supplied by the Seller expressly for inclusion or
incorporation by reference in any of the Signing Press Release, the Signing
Filing, the Closing Filing and the Closing Press Release will, when filed or
distributed, as applicable, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. Notwithstanding the foregoing, the Seller does
not make any representation, warranty or covenant with respect to any
information supplied by or on behalf of the Purchaser or its Affiliates.

 

5.11 Disclosure. No representations or warranties by the Seller in this
Agreement (including the disclosure schedules hereto) or the Ancillary
Documents, (a) contains or will contain any untrue statement of a material fact,
or (b) omits or will omit to state, when read in conjunction with all of the
information contained in this Agreement, the disclosure schedules hereto and the
Ancillary Documents, any fact necessary to make the statements or facts
contained therein not materially misleading.

 

ARTICLE VI 
COVENANTS 

 

6.1 Access and Information.

 

(a) The Seller and the Company shall give, and shall direct its Representatives
to give, the Purchaser and its Representatives, access to all offices and other
facilities and to all employees, properties, Contracts, agreements, commitments,
books and records, financial and operating data and other information (including
Tax Returns, internal working papers, client files, records related to the Real
Property, etc.), of or pertaining to the Company, as the Purchaser or its
Representatives may reasonably request regarding the Company and its businesses,
assets, Liabilities, financial condition, prospects, operations, management,
employees and other aspects (including unaudited quarterly financial statements,
including a consolidated quarterly balance sheet and income statement, a copy of
each material report, schedule and other document filed with or received by a
Governmental Authority pursuant to the requirements of applicable securities
Laws, and independent public accountants’ work papers (subject to the consent or
any other conditions required by such accountants, if any)) and instruct each of
the Company’s Representatives to cooperate with the Purchaser and its
Representatives in their investigation.

 

(b) The Purchaser shall give, and shall direct its Representatives to give, the
Company and its Representatives, at reasonable times during normal business
hours and upon reasonable intervals and notice, access to all offices and other
facilities and to all employees, properties, Contracts, agreements, commitments,
books and records, financial and operating data and other information (including
Tax Returns, internal working papers, client files, etc.), of or pertaining to
the Purchaser or its Subsidiaries, as the Company or its Representatives may
reasonably request regarding the Purchaser, its Subsidiaries and their
respective businesses, assets, Liabilities, financial condition, prospects,
operations, management, employees and other aspects (including unaudited
quarterly financial statements, including a consolidated quarterly balance sheet
and income statement, a copy of each material report, schedule and other
document filed with or received by a Governmental Authority pursuant to the
requirements of applicable securities Laws, and independent public accountants’
work papers (subject to the consent or any other conditions required by such
accountants, if any)) and instruct each of the Purchaser’s Representatives to
cooperate with the Company and its Representatives in their
investigation; provided, however, that the Company and its Representatives shall
conduct any such activities in such a manner as not to unreasonably interfere
with the business or operations of the Purchaser or any of its Subsidiaries.

 



17

 



 

6.2 Conduct of Business of the Company.

 

(a) Unless the Purchaser shall otherwise consent in writing, during the period
from the date of this Agreement and continuing until the earlier of the
termination of this Agreement in accordance with Section 9.1 or the Closing (the
“Interim Period”), except as expressly contemplated by this Agreement the Seller
shall, and shall cause the Company to, (i) conduct its business in the ordinary
course of business consistent with past practice, (ii) comply with all Laws
applicable to the Company and its business and assets, and (iii) take all
reasonable measures necessary or appropriate to preserve intact its business
organization and prospects, to keep available the services of its shareholder,
consultants, managers, and directors, to maintain, in all material respects,
their existing relationships with all Top Customers and Top Suppliers, and to
preserve the possession, control and condition of its material assets, all as
consistent with past practice.

 

(b) Without limiting the generality of Section 6.2(a) and except as contemplated
by the terms of this Agreement, during the Interim Period, without the prior
written consent of the Purchaser, the Seller shall not, and shall cause the
Company to not:

 

(i) amend, waive or otherwise change, in any respect, its Organizational
Documents;

 

(ii) authorize for issuance, issue, grant, sell, pledge, dispose of or propose
to issue, grant, sell, pledge or dispose of any of its Equity Securities or any
Options or rights of any kind to acquire, sell or vote any of its Equity
Securities, or other securities, including any securities convertible into or
exchangeable for any of its shares or other equity securities or securities of
any class and any other equity-based awards, or engage in any hedging
transaction with a third Person with respect to such securities;

 

(iii) split, combine, recapitalize or reclassify any of its Equity Securities or
issue any other securities in respect thereof or pay or set aside any dividend
or other distribution (whether in cash, equity or property or any combination
thereof) in respect of its Equity Securities, or directly or indirectly redeem,
purchase or otherwise acquire or offer to acquire any of its Equity Securities;

  

18

 



 

(iv) incur, create, assume, prepay or otherwise become liable for any
Indebtedness (directly, contingently or otherwise), outside the ordinary course
of business, in excess of $10,000 (individually or in the aggregate), make a
loan or advance to or investment in any third party, or guarantee or endorse any
Indebtedness, Liability or obligation of any Person;

 

(v) make or rescind any material election relating to Taxes, settle any claim,
action, suit, litigation, proceeding, arbitration, investigation, audit or
controversy relating to Taxes, file any amended Tax Return or claim for refund,
or make any material change in its accounting or Tax policies or procedures, in
each case except as required by applicable Law or in compliance with GAAP;

 

(vi) transfer or license to any Person or otherwise extend, materially amend or
modify, permit to lapse or fail to preserve any of the Company Registered IP,
Company Licensed IP or other Company IP, or disclose to any Person who has not
entered into a confidentiality agreement any Trade Secrets;

 

(vii)   terminate, or waive or assign any material right under, any Company
Material Contract outside of the ordinary course of business or enter into any
Contract (A) involving amounts reasonably expected to exceed $10,000 per year or
$10,000 in the aggregate, (B) that would be a Company Material Contract or (C)
with a term longer than one year that cannot be terminated without payment of a
penalty and upon notice of sixty days or less;

 

(viii) fail to maintain its books, accounts and records in all material respects
in the ordinary course of business consistent with past practice;

 

(ix) establish any Subsidiary or enter into any new line of business;

 

(x) fail to keep in force insurance policies or replacement or revised policies
providing insurance coverage with respect to its assets, operations and
activities in such amount and scope of coverage as are currently in effect;

 

(xi)   revalue any of its material assets or make any change in accounting
methods, principles or practices, except to the extent required to comply with
GAAP and after consulting with the Company’s outside auditors;

 

(xii) waive, release, assign, settle or compromise any claim, action or
proceeding (including any suit, action, claim, proceeding or investigation
relating to this Agreement or the transactions contemplated hereby), other than
waivers, releases, assignments, settlements or compromises that involve only the
payment of monetary damages (and not the imposition of equitable relief on, or
the admission of wrongdoing by, the Company or its Affiliates) not in excess of
$10,000 (individually or in the aggregate), or otherwise pay, discharge or
satisfy any Actions, Liabilities or obligations, unless such amount has been
reserved in the Company Financials;

 



19

 



 

(xiii)   cease or materially reduce its activities;

 

(xiv)   acquire, including by merger, consolidation, acquisition of stock or
assets, or any other form of business combination, any corporation, partnership,
limited liability company, other business organization or any division thereof,
or any material amount of assets outside the ordinary course of business
consistent with past practice;

 

(xv) make capital expenditures in excess of $10,000 (individually for any
project (or set of related projects) or $10,000 in the aggregate);

 

(xvi)   adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization;

 

(xvii)   voluntarily incur any Liability or obligation (whether absolute,
accrued, contingent or otherwise) in excess of $10,000] individually or $50,000
in the aggregate other than pursuant to the terms of a Company Material
Contract;

 

(xviii) sell, lease, license, transfer, exchange or swap, mortgage or otherwise
pledge or encumber (including securitizations), or otherwise dispose of any
portion of its properties, assets or rights;

 

(xix) enter into any agreement, understanding or arrangement with respect to the
voting of Equity Securities of the Company;

 

(xx) take any action that would reasonably be expected to significantly delay or
impair the obtaining of any consents or approvals of any Governmental Authority
to be obtained in connection with this Agreement;

 

(xxi)   enter into, amend, waive or terminate (other than terminations in
accordance with their terms) any transaction with any Related Person; or

 

(xxii)   authorize or agree to do any of the foregoing actions.

 

6.3 Conduct of Business of the Purchaser. Except as contemplated by the terms of
this Agreement during the Interim Period, without the prior written consent of
the Company (such consent not to be unreasonably withheld, conditioned or
delayed), the Purchaser shall take all reasonable measures necessary or
appropriate to preserve intact its business organization and prospects, to keep
available the services of its employees, consultants, managers, and directors,
to maintain, in all material respects, its existing relationships with all Top
Customers and Top Suppliers, and to preserve the possession, control and
condition of its material assets, all as consistent with past practice.

 

6.4 [INTENTIONALLY OMITTED.]

 

6.5 [INTENTIONALLY OMITTED.].

  

20

 



 

6.6 [INTENTIONALLY OMITTED.] 

 

6.7 [INTENTIONALLY OMITTED]

 

6.8 [INTENTIONALLY OMITTED.] 

 

6.9 Efforts.

 

(a) Subject to the terms and conditions of this Agreement, each Party shall use
its commercially reasonable efforts, and shall cooperate fully with the other
Parties, to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable under applicable Laws and
regulations to consummate the transactions contemplated by this Agreement
(including the receipt of all applicable consents of Governmental Authorities)
and to comply as promptly as practicable with all requirements of Governmental
Authorities applicable to the transactions contemplated by this Agreement.

 

(b) Prior to the Closing, each Party shall use its commercially reasonable
efforts to obtain any Consents of Governmental Authorities or other third
Persons as may be necessary for the consummation by such Party or its Affiliates
of the transactions contemplated by this Agreement or required as a result of
the execution or performance of, or consummation of the transactions
contemplated by, this Agreement by such Party or its Affiliates, and the other
Parties shall provide reasonable cooperation in connection with such efforts.

 

(c) Notwithstanding anything herein to the contrary, the Purchaser shall not be
required to agree to any term, condition or modification with respect to
obtaining any Consents in connection with the transactions contemplated by this
Agreement that would result in, or would be reasonably likely to result in: (i)
a Material Adverse Effect to the Purchaser or its Affiliates, or (ii) the
Purchaser having to cease, sell or otherwise dispose of any material assets or
businesses (including the requirement that any such assets or business be held
separate).

 

6.10 Further Assurances. The Parties hereto shall further cooperate with each
other and use their respective commercially reasonable efforts to take or cause
to be taken all actions, and do or cause to be done all things, necessary,
proper or advisable on their part under this Agreement and applicable Laws to
consummate the transactions contemplated by this Agreement as soon as
practicable, including preparing and filing as soon as practicable all
documentation to effect all necessary notices, reports and other filings.

 



21

 

 

ARTICLE VII 
SURVIVAL

 

 7.1 Survival.

 

(a) All representations and warranties of the Company and the Seller contained
in this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished pursuant to this
Agreement) shall survive the Closing Date. All covenants, obligations and
agreements of the Company and the Seller contained in this Agreement (including
all schedules and exhibits hereto and all certificates, documents, instruments
and undertakings furnished pursuant to this Agreement) shall survive the Closing
and continue until fully performed in accordance with their terms.

 

(b) The representations and warranties of the Purchaser contained in this
Agreement or in any certificate or instrument delivered pursuant to this
Agreement shall not survive the Closing, and from and after the Closing, the
Purchaser and its Representatives shall not have any further obligations, nor
shall any claim be asserted or action be brought against the Purchaser or its
Representatives with respect thereto. The covenants and agreements made by the
Purchaser in this Agreement or in any certificate or instrument delivered
pursuant to this Agreement, including any rights arising out of any breach of
such covenants or agreements, shall not survive the Closing, except for those
covenants and agreements contained herein and therein that by their terms apply
or are to be performed in whole or in part after the Closing.

 

ARTICLE VIII 
CLOSING CONDITIONS 

 

 8.1 Conditions to Each Party’s Obligations. The obligations of each Party to
consummate the transactions described herein shall be subject to the
satisfaction or written waiver (where permissible) by the Company and the
Purchaser of the following conditions:

 

(a) Required Purchaser Director Approval. The Board of Directors of the Company
shall have approved entry by the Purchaser into this Agreement and the Ancillary
Agreements and the consummation of the transactions contemplated hereby and
thereby.

 

(b) Requisite Regulatory Approvals. All Consents required to be obtained from or
made with any Governmental Authority in order to consummate the transactions
contemplated by this Agreement, shall have been obtained or made.

 

(c) Requisite Consents. The Consents required to be obtained from or made with
any third Person (other than a Governmental Authority) in order to consummate
the transactions contemplated by this Agreement as set forth in Schedule
8.1(c) shall have each been obtained or made.

 

(d) No Law. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law (whether temporary, preliminary or permanent) or
Order that is then in effect and which has the effect of making the transactions
or agreements contemplated by this Agreement illegal or which otherwise prevents
or prohibits consummation of the transactions contemplated by this Agreement.

 

(e) No Litigation. There shall not be any pending Action brought by a
third-party non-Affiliate to enjoin or otherwise restrict the consummation of
the Closing.

 



22

 



 

 8.2 Conditions to Obligations of the Company and the Seller. In addition to the
conditions specified in Section 8.1, the obligations of the Company and the
Seller to consummate the transactions contemplated by this Agreement are subject
to the satisfaction or written waiver (by the Company) of the following
conditions:

 

(a) Representations and Warranties. All of the representations and warranties of
the Purchaser set forth in this Agreement and in any certificate delivered by
the Purchaser pursuant hereto shall be true and correct on and as of the date of
this Agreement and on and as of the Closing Date as if made on the Closing Date,
except for (i) those representations and warranties that address matters only as
of a particular date (which representations and warranties shall have been
accurate as of such date), and (ii) any failures to be true and correct that do
not materially and adversely affect the Purchaser’s ability to consummate the
transactions contemplated hereby.

 

(b) Agreements and Covenants. The Purchaser shall have performed in all material
respects all of the Purchaser’s obligations and complied in all material
respects with all of the Purchaser’s agreements and covenants under this
Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred
with respect to the Purchaser (excluding the Subsidiaries of the Purchaser)
since the date of this Agreement.

 

(d) Closing Deliveries.

 

(i) Officer Certificate. The Purchaser shall have delivered to the Company a
certificate, dated the Closing Date, signed by an executive officer of the
Purchaser in such capacity, certifying as to the satisfaction of the conditions
specified in Sections 8.2(a), 8.2(b) and 8.2(c).

 

(ii) Secretary Certificate. The Purchaser shall have delivered to the Company a
certificate from its secretary certifying as to (A) copies of the Purchaser’s
Organizational Documents as in effect as of the Closing Date, (B) the
resolutions of the Purchaser’s board of directors authorizing the execution,
delivery and performance of this Agreement and each of the Ancillary Documents
to which it is a party or by which it is bound, and the consummation of the
transactions contemplated hereby and thereby, (C) evidence of the Required
Shareholder Vote and (D) the incumbency of officers authorized to execute this
Agreement or any Ancillary Document to which the Purchaser is or is required to
be a party or otherwise bound.

 

(iii) Good Standing. The Purchaser shall have delivered to the Company a good
standing certificate (or similar documents applicable for such jurisdictions)
for the Purchaser certified as of a date no later than five days prior to the
Closing Date from the proper Governmental Authority of the Purchaser’s
jurisdiction of organization.

 



23

 

 

 8.3 Conditions to Obligations of the Purchaser. In addition to the conditions
specified in Section 8.1, the obligations of the Purchaser to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
written waiver (by the Purchaser) of the following conditions:

 

  (a) Representations and Warranties. All of the representations and warranties
of the Company and the Seller set forth in this Agreement and in any agreement,
document or certificate delivered by the Company or the Seller pursuant hereto
shall be true and correct on and as of the date of this Agreement and on and as
of the Closing Date as if made on the Closing Date, except for those
representations and warranties that address matters only as of a particular date
(which representations and warranties shall have been accurate as of such date).

 

(b) Agreements and Covenants. The Company and the Seller shall have performed in
all material respects all of such Party’s obligations and complied in all
material respects with all of such Party’s agreements and covenants under this
Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred
with respect to the Company since the date of this Agreement.

 

(d) Closing Deliveries.

 

(i) Officer Certificate. The Purchaser shall have received a certificate from
the Company, dated as the Closing Date, signed by an executive officer or the
sole shareholder of the Company in such capacity, certifying as to the
satisfaction of the conditions specified in Sections 8.3(a), 8.3(b) and 8.3(c).

 

(ii) Seller Certificate. The Purchaser shall have received a certificate from
the Seller, dated as of the Closing Date, signed by such Seller, certifying as
to the satisfaction of the conditions specified in Sections
8.3(a) and 8.3(b) with respect to the Seller, and certifying as to (A) copies of
the Company’s Organizational Documents as in effect as of the Closing Date, and
(B) the resolutions of the sole shareholder authorizing the execution, delivery
and performance of this Agreement and each of the Ancillary Documents to which
it is a party or by which it is bound, and the consummation of the transactions
contemplated hereby and thereby.

 

(iv) Good Standing and Formation Documents. The Company shall have delivered to
the Purchaser (A) good standing certificates (or similar documents applicable
for such jurisdictions) for the Company certified as of a date no later than
five days prior to the Closing Date from the Secretary of State of the Republic
of Vanuatu and the proper Governmental Authority from each other jurisdiction in
which the Company is qualified to conduct business as a foreign corporation or
other entity as of the Closing, in each case to the extent that good standing
certificates or similar documents are generally available in such jurisdictions,
and (B) certified copies of the articles of organization of the Company.

 

(vi) Shareholder Certificate and Transfer Instruments. The Purchaser shall have
received from the Company certificates, representing the Company Shares issued
to the Purchaser (or its nominee) and in form and substance approved by
Purchaser and reasonably acceptable for recording on the books of the Company.

 



24

 

 

 8.4 Frustration of Conditions. Notwithstanding anything contained herein to the
contrary, no Party may rely on the failure of any condition set forth in
this Article VIII to be satisfied if such failure was caused by the failure of
such Party or its Affiliates (or with respect to the Company, any Seller) to
comply with or perform any of its covenants or obligations set forth in this
Agreement.

 

ARTICLE IX 
TERMINATION AND EXPENSES 

 

 9.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing as
follows:

 

(a) by mutual written consent of the Purchaser and the Company;

 

(b) by written notice by the Purchaser or the Company if any of the conditions
to the Closing set forth in Article VIII have not been satisfied or waived by
the six month anniversary of the date of this Agreement (the “Outside
Date”); provided, however, the right to terminate this Agreement under
this Section 9.1(b) shall not be available to a Party if the breach or violation
by such Party or its Affiliates (or with respect to the Company, the Seller) of
any representation, warranty, covenant or obligation under this Agreement was
the cause of, or resulted in, the failure of the Closing to occur on or before
the Outside Date;

 

(c) by written notice by either the Purchaser or the Company if a Governmental
Authority of competent jurisdiction shall have issued an Order or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement, and such Order or other action has
become final and non-appealable; provided, however, that the right to terminate
this Agreement pursuant to this Section 9.1(c) shall not be available to a Party
if the failure by such Party or its Affiliates (or with respect to the Company,
the Seller) to comply with any provision of this Agreement has been a
substantial cause of, or substantially resulted in, such action by such
Governmental Authority;

 

(d) by written notice by the Company, if (i) there has been a breach by the
Purchaser of any of its representations, warranties, covenants or agreements
contained in this Agreement, or if any representation or warranty of the
Purchaser shall have become untrue or inaccurate, in any case, which would
result in a failure of a condition set forth in Section 8.2(a) or Section
8.2(b) to be satisfied (treating the Closing Date for such purposes as the date
of this Agreement or, if later, the date of such breach), and (ii) the breach or
inaccuracy is incapable of being cured or is not cured within the earlier of (A)
20 days after written notice of such breach or inaccuracy is provided by the
Company or (B) the Outside Date;

 



25

 

 

 

(e)  by written notice by the Purchaser, if (i) there has been a breach by the
Company or the Seller of any of their respective representations, warranties,
covenants or agreements contained in this Agreement, or if any representation or
warranty of such Parties shall have become untrue or inaccurate, in any case,
which would result in a failure of a condition set forth in Section
8.3(a) or Section 8.3(b) to be satisfied (treating the Closing Date for such
purposes as the date of this Agreement or, if later, the date of such breach),
and (ii) the breach or inaccuracy is incapable of being cured or is not cured
within the earlier of (A) 20 days after written notice of such breach or
inaccuracy is provided by the Purchaser or (B) the Outside Date; or

 

(f)  by written notice by the Purchaser if there shall have been a Material
Adverse Effect on the Company following the date of this Agreement which is
uncured and continuing.

 

 9.2 Effect of Termination. This Agreement may only be terminated in the
circumstances described in Section 9.1 and pursuant to a written notice
delivered by the applicable Party to the other applicable Parties, which sets
forth the basis for such termination, including the provision of Section
9.1 under which such termination is made. In the event of the valid termination
of this Agreement pursuant to Section 9.1, this Agreement shall forthwith become
void, and there shall be no Liability on the part of any Party or any of their
respective Representatives, and all rights and obligations of each Party shall
cease, except: (i) Sections 9.3, 9.4, Article XI and this Section 9.2 shall
survive the termination of this Agreement, and (ii) nothing herein shall relieve
any Party from Liability for any willful breach of any representation, warranty,
covenant or obligation under this Agreement or any Fraud Claim against such
Party, in either case, prior to termination of this Agreement (in each case of
clauses (i) and (ii) above). Without limiting the foregoing, and except as
provided in Sections 9.3 and 9.4 and this Section 9.2, the Parties’ sole right
prior to the Closing with respect to any breach of any representation, warranty,
covenant or other agreement contained in this Agreement by another Party or with
respect to the transactions contemplated by this Agreement shall be the right,
if applicable, to terminate this Agreement pursuant to Section 9.1.

 

 9.3 Fees and Expenses. Subject to Section 9.4, all Expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such expenses. As used in this Agreement, “Expenses”
shall include all out-of-pocket expenses (including all fees and expenses of
counsel, accountants, investment bankers, financial advisors, financing sources,
experts and consultants to a Party hereto or any of its Affiliates) incurred by
a Party or on its behalf in connection with or related to the authorization,
preparation, negotiation, execution or performance of this Agreement or any
Ancillary Document related hereto and all other matters related to the
consummation of this Agreement.

 

26

 

 

9.4 Termination Fee. Notwithstanding Section 9.3 above, in the event that there
is a termination of this Agreement by the Purchaser pursuant to Section
9.1(e) or Section 9.1(f), the Company shall pay to the Purchaser a termination
fee equal to the Expenses actually incurred by or on behalf of the Purchaser or
any of its Affiliates in connection with the authorization, preparation,
negotiation, execution or performance of this Agreement or the transactions
contemplated hereby (the “Termination Fee”). The Termination Fee shall be paid
by wire transfer of immediately available funds to an account designated in
writing by the Purchaser within 10 Business Days after the Purchaser delivers to
the Company the amount of such Expenses, along with reasonable documentation in
connection therewith. Notwithstanding anything to the contrary in this
Agreement, the Parties expressly acknowledge and agree that, with respect to any
termination of this Agreement in circumstances where the Termination Fee is
payable, the payment of the Termination Fee shall, in light of the difficulty of
accurately determining actual damages, constitute liquidated damages with
respect to any claim for damages or any other claim which the Purchaser would
otherwise be entitled to assert against the Company or its Affiliates or any of
its assets, or against any of its directors, officers, employees or shareholders
with respect to this Agreement and the transactions contemplated hereby and
shall constitute the sole and exclusive remedy available to the
Purchaser, provided, that the foregoing shall not limit the rights of the
Purchaser to seek specific performance or other injunctive relief in lieu of
terminating this Agreement.

 

ARTICLE X 
RELEASES

 

10.1 Release and Covenant Not to Sue. Effective as of the Closing, to the
fullest extent permitted by applicable Law, the Seller, on behalf of itself and
its Affiliates (the “Releasing Persons”), hereby releases and discharges the
Company from and against any and all Actions, obligations, agreements, debts and
Liabilities whatsoever, whether known or unknown, both at law and in equity,
which such Releasing Person now has, has ever had or may hereafter have against
the Company arising on or prior to the Closing Date or on account of or arising
out of any matter occurring on or prior to the Closing Date, including any
rights to indemnification or reimbursement from the Company, whether pursuant to
its Organizational Documents, Contract or otherwise, and whether or not relating
to claims pending on, or asserted after, the Closing Date. From and after the
Closing, each Releasing Person hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any Action, or commencing or causing to be
commenced, any Action of any kind against the Company or their respective
Affiliates, based upon any matter purported to be released hereby.
Notwithstanding anything herein to the contrary, the releases and restrictions
set forth herein shall not apply to any claims a Releasing Person may have
against any party pursuant to the terms and conditions of this Agreement or any
Ancillary Document.

 

27

 

 

ARTICLE XI 
MISCELLANEOUS 

 

11.1 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) seven days
after being mailed, if sent by registered or certified mail, pre-paid and return
receipt requested, in each case to the applicable Party at the following
addresses (or at such other address for a Party as shall be specified by like
notice):

 

    If to the Purchaser at or prior to the Closing, to: with a copy (which will
not constitute notice) to:     Success Green (International) Limited Hunter
Taubman Fischer & Li LLC Unit G, 19/F., King Palace Plaza, 1450 Broadway, 26th
Floor 55 King Yip Street, Kwun Tong, New York, New York 10018 Kowloon, Hong Kong
Attention: Ying Li, Esq. Attention: Terence Ho Facsimile No.: (212) 202-6380
Telephone No.: (852) 3167-7059 Telephone No.: (212) 530-2206
Email: terence@acil.cn Email: yli@htflawyers.com         If to the Company, to:
with a copy (which will not constitute notice) to:     Advance Capital
Investment Group Inc. ________________ Unit G,19/F., King Palace Plaza,
_____________________ 55 King Yip Street, Kwun Tong, _____________________
Kowloon, Hong Kong _____________________ _________________ Attention: __________
Attention: Terence Ho Facsimile No.: __________________ Facsimile No.: (852)
3167-7057 Telephone No.: _________________ Telephone No.: (852) 3167-7059
Email: ________________________ Email: terence@acil.cn           If to the
Seller, to:       Ho Terence  

Room 2305A, 23/F, World-Wide House,

19 Des Voeux Road, Central, Hong Kong

      Facsimile No.: ________________   Telephone No.: _______________  
Email: terence@acil.cn      

 

11.2 Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns. This Agreement shall not be
assigned by operation of Law or otherwise without the prior written consent of
the Purchaser and the Company, and any assignment without such consent shall be
null and void; provided that no such assignment shall relieve the assigning
Party of its obligations hereunder.

 

28

 

 

11.3 Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any Person that is not a Party hereto or thereto or a successor or
permitted assign of such a Party.

 

11.4 Mediation. Any and all disputes, controversies and claims (other than
applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
a resolution under this Section 11.4) arising out of, related to, or in
connection with this Agreement or the transactions contemplated hereby (a
“Dispute”) shall be governed by this Section 11.4. A party must, in the first
instance, provide written notice of any Disputes to the other parties subject to
such Dispute, which notice must provide a reasonably detailed description of the
matters subject to the Dispute. The parties involved in such Dispute shall seek
to resolve the Dispute on an amicable basis within 10 Business Days of the
notice of such Dispute being received by such other parties subject to such
Dispute (the “Resolution Period”); provided, that if any Dispute would
reasonably be expected to have become moot or otherwise irrelevant if not
decided within 60 days after the occurrence of such Dispute, then there shall be
no Resolution Period with respect to such Dispute. Any Dispute that is not
resolved during the Resolution Period may immediately be referred to and finally
resolved by mediation pursuant to rules promulgated by Judicial Arbitration and
Mediation Service, Inc. (“JAMS”) or its successors. Within three business days
following delivery of notice by one Party to the other that the first Party
desires to submit the Dispute to mediation, the requesting Party shall contact
JAMS to schedule the mediation conference. An individual mediator will then be
selected in accordance with the rules of JAMS to conduct the mediation, provided
that such mediator must be a person mutually agreed between the Parties to have
not less than 10 years of experience in finance and commercial real estate
transactions. The mediation will be a non-binding conference between the parties
conducted in accordance with the applicable rules and procedures of JAMS. The
parties shall attempt to settle the dispute by participating in at least eight
hours of mediation. Once a notice for mediation has been delivered pursuant to
this Section 11.4, neither Party may initiate any other Proceeding until the
mediation of such Dispute is complete, with the sole exception of seeking
emergency relief from a court of competent jurisdiction. Any mediation will be
considered complete: (i) if the Parties enter into an agreement to resolve the
Dispute; or (ii) if the Dispute is not resolved after participating in eight
hours of mediation, if the Parties mutually agree in writing to continue such
mediation after eight hours. The seat of mediation shall be in New York County,
State of New York. The language of the arbitration shall be English.

 

29

 

 

11.5 Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the Laws of the State of New York without regard
to the conflict of laws principles thereof. Subject to Section 11.4, all Actions
arising out of or relating to this Agreement shall be heard and determined
exclusively in any state or federal court located in New York, New York (or in
any court in which appeal from such courts may be taken) (the “Specified
Courts”). Subject to Section 11.4, each Party hereto hereby (a) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Action
arising out of or relating to this Agreement brought by any Party hereto and (b)
irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each Party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each Party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such Party at the applicable address set forth in Section 11.1.
Nothing in this Section 11.5 shall affect the right of any Party to serve legal
process in any other manner permitted by Law.

 

11.6 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 11.6.

 

11.7 Specific Performance. Each Party acknowledges that the rights of each Party
to consummate the transactions contemplated hereby are unique, recognizes and
affirms that in the event of a breach of this Agreement by any Party, money
damages may be inadequate and the non-breaching Parties may have not adequate
remedy at law, and agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by an applicable
Party in accordance with their specific terms or were otherwise breached.
Accordingly, each Party shall be entitled to seek an injunction or restraining
order to prevent breaches of this Agreement and to seek to enforce specifically
the terms and provisions hereof, without the requirement to post any bond or
other security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such Party may be entitled under
this Agreement, at law or in equity.

 

11.8 Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 



30

 

 

11.9 Amendment. This Agreement may be amended, supplemented or modified only by
execution of a written instrument signed by the Purchaser and the Company.

 

11.10 Waiver. The Purchaser on behalf of itself and its Affiliates, on the one
hand, and, on the other hand, the Seller and Company on behalf of itself and its
Affiliates, may in its sole discretion (i) extend the time for the performance
of any obligation or other act of any other non-Affiliated Party hereto, (ii)
waive any inaccuracy in the representations and warranties by such other
non-Affiliated Party contained herein or in any document delivered pursuant
hereto and (iii) waive compliance by such other non-Affiliated Party with any
covenant or condition contained herein. Any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by the Party or
Parties to be bound thereby. Notwithstanding the foregoing, no failure or delay
by a Party in exercising any right hereunder shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder.

 

11.11 Entire Agreement. This Agreement and the documents or instruments referred
to herein, including any exhibits, annexes and schedules attached hereto, which
exhibits, annexes and schedules are incorporated herein by reference, together
with the Ancillary Documents, embody the entire agreement and understanding of
the Parties hereto in respect of the subject matter contained herein. There are
no restrictions, promises, representations, warranties, covenants or
undertakings, other than those expressly set forth or referred to herein or the
documents or instruments referred to herein, which collectively supersede all
prior agreements and the understandings among the Parties with respect to the
subject matter contained herein.

 

11.12 Interpretation. The table of contents and the Article and Section headings
contained in this Agreement are solely for the purpose of reference, are not
part of the agreement of the Parties and shall not in any way affect the meaning
or interpretation of this Agreement. In this Agreement, unless the context
otherwise requires: (a) reference to any Person includes such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are permitted by this Agreement (b) any accounting term used and not otherwise
defined in this Agreement or any Ancillary Document has the meaning assigned to
such term in accordance with GAAP; (c) “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding or succeeding such term and shall be deemed in each case to be
followed by the words “without limitation”; (d) the term “or” means “and/or”;
(e) any reference to the term “ordinary course” or “ordinary course of business”
shall be deemed in each case to be followed by the words “consistent with past
practice”; (f) any agreement, instrument, insurance policy, Law or Order defined
or referred to herein or in any agreement or instrument that is referred to
herein means such agreement, instrument, insurance policy, Law or Order as from
time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes,
regulations, rules or orders) by succession of comparable successor statutes,
regulations, rules or orders and references to all attachments thereto and
instruments incorporated therein; (g) except as otherwise indicated, all
references in this Agreement to the words “Section,” “Article”, “Schedule”,
“Exhibit” and “Annex” are intended to refer to Sections, Articles, Schedules,
Exhibits and Annexes to this Agreement; and (h) the term “Dollars” or “$” means
United States dollars. The Parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

31

 

 

11.13 Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

ARTICLE XII 
DEFINITIONS

 

12.1 Certain Definitions. For purpose of this Agreement, the following
capitalized terms have the following meanings:

 

“Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), inquiry, hearing, proceeding or investigation, by or before any
Governmental Authority.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.

 

“Ancillary Documents” means each agreement, instrument or document attached
hereto as an Exhibit, and the other agreements, certificates and instruments to
be executed or delivered by any of the Parties in connection with or pursuant to
this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which commercial banking institutions in New York, New York are authorized to
close for business.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as amended. Reference to a specific section of the Code shall
include such section and any valid treasury regulation promulgated thereunder.

 

“Company Confidential Information” means all confidential or proprietary
documents and information concerning the Company or the Seller or any of their
respective Representatives, furnished in connection with this Agreement or the
transactions contemplated hereby; provided, however, that Company Confidential
Information shall not include any information which, (i) at the time of
disclosure by the Purchaser or its Representatives, is generally available
publicly and was not disclosed in breach of this Agreement or (ii) at the time
of the disclosure by the Company, the Seller or their respective Representatives
to the Purchaser or its Representatives was previously known by such receiving
party without violation of Law or any confidentiality obligation by the Person
receiving such Company Confidential Information.

 

32

 

 

“Consent” means any consent, approval, waiver, authorization or Permit of, or
notice to or declaration or filing with any Governmental Authority or any other
Person.

 

“Contracts” means all contracts, agreements, binding arrangements, bonds, notes,
indentures, mortgages, debt instruments, purchase order, licenses (and all other
contracts, agreements or binding arrangements concerning Intellectual Property),
franchises, leases and other instruments or obligations of any kind, written or
oral (including any amendments and other modifications thereto).

 

“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.
“Controlled”, “Controlling” and “under common Control with” have correlative
meanings. Without limiting the foregoing a Person (the “Controlled Person”)
shall be deemed Controlled by (a) any other Person (the “10% Owner”) (i) owning
beneficially, as meant in Rule 13d-3 under the Exchange Act, securities
entitling such Person to cast 10% or more of the votes for election of directors
or equivalent governing authority of the Controlled Person or (ii) entitled to
be allocated or receive 10% or more of the profits, losses, or distributions of
the Controlled Person; (b) an officer, director, general partner, partner (other
than a limited partner), manager, or shareholder (other than a shareholder
having no management authority that is not a 10% Owner) of the Controlled
Person; or (c) a spouse, parent, lineal descendant, sibling, aunt, uncle, niece,
nephew, mother-in-law, father-in-law, sister-in-law, or brother-in-law of an
Affiliate of the Controlled Person or a trust for the benefit of an Affiliate of
the Controlled Person or of which an Affiliate of the Controlled Person is a
trustee.

 

“Copyrights” means any works of authorship, mask works and all copyrights
therein, including all renewals and extensions, copyright registrations and
applications for registration and renewal, and non-registered copyrights.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Equity Securities” means, with respect to any Person, any shares of capital
stock, membership interest, limited liability company units, partnership
interest, voting security, or other equity interest or any Options of any of the
foregoing securities of such Person.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Foreign Plan” means any plan, fund (including any superannuation fund) or other
similar program or arrangement established or maintained outside the United
States by the Company primarily for the benefit of employees of the Company
residing outside the United States, which plan, fund or other similar program or
arrangement provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

33

 

 

“Fraud Claim” means any claim based in whole or in part upon fraud, willful
misconduct or intentional misrepresentation.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America.

 

“Governmental Authority” means any federal, state, local, foreign or other
governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

 

“Hazardous Material” means any waste, gas, liquid or other substance or material
that is defined, listed or designated as a “hazardous substance”, “pollutant”,
“contaminant”, “hazardous waste”, “regulated substance”, “hazardous chemical”,
or “toxic chemical” (or by any similar term) under any Environmental Law, or any
other material regulated, or that could result in the imposition of Liability or
responsibility, under any Environmental Law, including petroleum and its
by-products, asbestos, polychlorinated biphenyls, radon, mold, and urea
formaldehyde insulation.

 

“Indebtedness” of any Person means (a) all indebtedness of such Person for
borrowed money (including the outstanding principal and accrued but unpaid
interest) or for the deferred purchase price of property or services, (b) any
other indebtedness of such Person that is evidenced by a note, bond, debenture,
credit agreement or similar instrument, (c) all obligations of such Person under
leases that should be classified as capital leases in accordance with GAAP, (d)
all obligations of such Person for the reimbursement of any obligor on any line
or letter of credit, banker’s acceptance, guarantee or similar credit
transaction, in each case, that has been drawn or claimed against, (e) all
obligations of such Person in respect of acceptances issued or created, (f) all
interest rate and currency swaps, caps, collars and similar agreements or
hedging devices under which payments are obligated to be made by such Person,
whether periodically or upon the happening of a contingency, (g) all obligations
secured by an Lien on any property of such Person and (h) any premiums,
prepayment fees or other penalties, fees, costs or expenses associated with
payment of any Indebtedness of such Person and (h) all obligation described in
clauses (a) through (g) above of any other Person which is directly or
indirectly guaranteed by such Person or which such Person has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured a creditor against loss.

 

“Intellectual Property” means all of the following as they exist in any
jurisdiction throughout the world: Patents, Trademarks, Copyrights, Trade
Secrets, Internet Assets, Software and other intellectual property, and all
licenses, sublicenses and other agreements or permissions related to the
preceding property.

 

“Internet Assets” means any all domain name registrations, web sites and web
pages and related rights, items and documentation related thereto.

 

34

 

 

“Knowledge” means, with respect to (i) the Company, the knowledge of the Seller,
after due inquiry or (ii) any other Party, the actual knowledge of its directors
and executive officers, after due inquiry.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Order or Consent that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures
or other interest in real property held by the Company.

 

“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral) pursuant to which the Company holds any Leased Real Property,
including all amendments, extensions, renewals, guaranties and other agreements
with respect thereto and the right to all security and other amounts deposited
by or on behalf of the Company thereunder.

 

“Liabilities” means any and all liabilities, Indebtedness, Actions or
obligations of any nature (whether absolute, accrued, contingent or otherwise,
whether known or unknown, whether direct or indirect, whether matured or
unmatured and whether due or to become due), including Tax liabilities due or to
become due.

 

“Lien” means any mortgage, pledge, security interest, attachment, right of first
refusal, option, proxy, voting trust, encumbrance, claim, lien or charge of any
kind (including any conditional sale or other title retention agreement or lease
in the nature thereof), restriction (whether on voting, sale, transfer,
disposition or otherwise), any subordination arrangement in favor of another
Person, any filing or agreement to file a financing statement as debtor under
the Uniform Commercial Code or any similar Law.

 

35

 

 

“Material Adverse Effect” means, with respect to any specified Person, any fact,
event, occurrence, change or effect that has had, or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect
upon (a) the business, assets, Liabilities, results of operations, prospects or
condition (financial or otherwise) of such Person, or (b) the ability of such
Person on a timely basis to consummate the transactions contemplated by this
Agreement or the Ancillary Documents to which it is a party or bound or to
perform its obligations hereunder or thereunder; provided, however, that any
changes or effects directly or indirectly attributable to, resulting from,
relating to or arising out of the following (by themselves or when aggregated
with any other, changes or effects) shall not be deemed to be, constitute, or be
taken into account when determining whether there has or may, would or could
have occurred a Material Adverse Effect: (i) general changes in the financial or
securities markets or general economic or political conditions in the country or
region in which such Person does business; (ii) changes, conditions or effects
that generally affect the industries in which such Person principally operate;
(iii) changes in GAAP or other applicable accounting principles or mandatory
changes in the regulatory accounting requirements applicable to any industry in
which such Person and its Subsidiaries principally operate; (iv) any failure in
and of itself by such Person and its Subsidiaries to meet any internal or
published budgets, projections, forecasts or predictions of financial
performance for any period (provided that the underlying cause of any such
failure may be considered in determining whether a Material Adverse Effect has
occurred or would reasonably be expected to occur to the extent not excluded by
another exception herein); provided further, however, that any event,
occurrence, fact, condition, or change referred to in clauses (i) - (iv)
immediately above shall be taken into account in determining whether a Material
Adverse Effect has occurred or could reasonably be expected to occur to the
extent that such event, occurrence, fact, condition, or change has a
disproportionate effect on such Person or any of its Subsidiaries compared to
other participants in the industries in which such Person or any of its
Subsidiaries primarily conducts its businesses.

 

“Options” means any options, warrants, purchase rights, subscription rights,
pre-emptive rights, conversion rights, voting rights, phantom stock, profit
interests, appreciation rights, incentive units, exchange rights, calls, puts,
rights of first refusal or other rights to acquire, or Contract requiring, and
any securities which upon conversion, exercise or exchange would require, or may
become obligated in respect of, the issuance, sale or transfer of any Equity
Securities or other securities convertible into, exchangeable for or evidencing
the right to subscribe for or purchase Equity Securities.

 

“Organizational Documents” means, with respect to the Purchaser, the certificate
of incorporation, and with respect to the Company, the articles of organization,
in each case, as amended, modified or supplemented from time to time.

 

“Order” means any order, decree, ruling, judgment, injunction, writ,
determination, binding decision, verdict, judicial award or other action that is
or has been made, entered, rendered, or otherwise put into effect by or under
the authority of any Governmental Authority.

 

“Patents” means any patents, patent applications and the inventions, designs and
improvements described and claimed therein, patentable inventions, and other
patent rights (including any divisionals, provisionals, continuations,
continuations-in-part, substitutions, or reissues thereof, whether or not
patents are issued on any such applications and whether or not any such
applications are amended, modified, withdrawn, or refiled).

 

“Permits” means all federal, state, local or foreign or other third-party
permits, grants, easements, consents, approvals, authorizations, exemptions,
licenses, franchises, concessions, ratifications, permissions, clearances,
confirmations, endorsements, waivers, certifications, designations, ratings,
registrations, qualifications or orders of any Governmental Authority or any
other Person.

 

36

 

 

“Permitted Liens” means (a) Liens for Taxes or assessments and similar
governmental charges or levies, which either are (i) not delinquent or (ii)
being contested in good faith and by appropriate proceedings, and adequate
reserves have been established with respect thereto, (b) other Liens imposed by
operation of Law arising in the ordinary course of business for amounts which
are not due and payable and as would not in the aggregate materially adversely
affect the value of, or materially adversely interfere with the use of, the
property subject thereto, (c) Liens incurred or deposits made in the ordinary
course of business in connection with social security, if any, or (d) Liens
arising under this Agreement or any Ancillary Document.

 

“Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof.

 

“Personal Property” means any machinery, equipment, tools, vehicles, furniture,
leasehold improvements, office equipment, plant, parts and other tangible
personal property.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment, or into or out of any property.

 

“Remedial Action” means all actions to (i) clean up, remove, treat, or in any
other way address any Hazardous Material, (ii) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment, (iii) perform pre-remedial
studies and investigations or post-remedial monitoring and care, or (iv) correct
a condition of noncompliance with Environmental Laws.

 

“Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Software” means any computer software programs, including all source code,
object code, and documentation related thereto and all software modules, tools
and databases.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons will be deemed to have a majority ownership
interest in a partnership, association or other business entity if such Person
or Persons will be allocated a majority of partnership, association or other
business entity gains or losses or will be or control the managing director,
managing member, general partner or other managing Person of such partnership,
association or other business entity.

 

37

 

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes or the
administration of any Laws or administrative requirements relating to any Taxes.

 

“Taxes” means (a) all direct or indirect federal, state, local, foreign and
other net income, gross income, gross receipts, sales, use, value-added, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, social security and related contributions due
in relation to the payment of compensation to employees, excise, severance,
stamp, occupation, premium, property, windfall profits, alternative minimum,
estimated, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax
or additional amounts with respect thereto, (b) any Liability for payment of
amounts described in clause (a) whether as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period or otherwise
through operation of law and (c) any Liability for the payment of amounts
described in clauses (a) or (b) as a result of any tax sharing, tax group, tax
indemnity or tax allocation agreement with, or any other express or implied
agreement to indemnify, any other Person.

 

“Trade Secrets” means any trade secrets, confidential business information,
concepts, ideas, designs, research or development information, processes,
procedures, techniques, technical information, specifications, operating and
maintenance manuals, engineering drawings, methods, knowhow, data, mask works,
discoveries, inventions, modifications, extensions, improvements, and other
proprietary rights (whether or not patentable or subject to copyright,
trademark, or trade secret protection).

 

“Trademarks” means any trademarks, service marks, trade dress, trade names,
brand names, internet domain names, designs, logos, or corporate names
(including, in each case, the goodwill associated therewith), whether registered
or unregistered, and all registrations and applications for registration and
renewal thereof.

 

38

 

 

 IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed
and delivered by its respective duly authorized officer as of the date first
written above.

 

  The Purchaser:       Success Green (International) Limited   a Hong Kong
corporation

 

  By:       Name: Ho Chun Lung Terence     Title: Director

 

  The Company:       Advance Capital Investment Group Inc..   a Vanuatu
corporation

 



  By:       Name: Ho Chun Lung Terence     Title: 100% Shareholder       The
Seller:           Ho Chun Lung Terence, Individually

 

39

